Citation Nr: 0804458	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine (low back disability), prior to June 
14, 2007.

3.  Entitlement to an evaluation in excess of 20 percent for 
low back disability.

4.  Entitlement to an effective date, earlier than September 
8, 2003, for the grant of a 10 percent rating for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
July 1988 and from October 1990 to March 1994.

This case represents a merged appeal of issues before the 
Board of Veterans' Appeals (Board).  The first claim is on 
appeal from a rating decision by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for service 
connection for PTSD.  

As to the veteran's low back disability claim, in February 
2007 the Board remanded it for the issuance of a Statement of 
the Case in compliance with Manlincon v. West, 12 Vet. App. 
238 (1999).  

In September 2007, the RO increased the rating of the 
veteran's low back disability to 20 percent, effective June 
14, 2007.  Because the increase in the evaluation of the 
veteran's low back disability does not represent the maximum 
rating available for the condition, the veteran's claim 
remains in appellate status, and the Board has identified the 
claim as separate issues as stated on the title page.  

In August 2007, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge at the local 
VA office.



FINDINGS OF FACT

1.  There is competent medical evidence of record that links 
the veteran's military service to confirmed diagnoses of 
PTSD.

2.  There are at least two credible corroborating statements 
of record that support the veteran's account of his stressor 
statements.

3.  Throughout this appeal, considering the veteran's pain 
and corresponding functional impairment, his low back 
disability was manifested by moderate limitation of motion of 
the lumbar spine.

4.  The veteran's low back disability is not productive of 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.

5.  The veteran's low back disability is not manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or by favorable ankylosis of the entire 
thoracolumbar spine.

6.  Throughout the course of this appeal, the veteran's low 
back disability has been productive of neurologic impairment 
of the right lower extremity that results in disability 
analogous to mild incomplete paralysis of the sciatic nerve.

7.  Throughout the course of this appeal, the veteran's low 
back disability has been productive of neurologic impairment 
of the left lower extremity that results in disability 
analogous to mild incomplete paralysis of the sciatic nerve.

8.  At no time during the course of this appeal has the 
veteran's low back disability been manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

9.  In a February 12, 2003, decision, the Board denied the 
veteran's claim seeking a compensable rating for his low back 
disability.

10.  The veteran has not asserted that the Board's February 
12, 2003, decision was clearly and unmistakably erroneous.

11.  The veteran did not again seek a higher rating for his 
low back disability until September 8, 2003, when he filed a 
claim seeking an increased rating.

12.  In an April 2004 rating decision, the RO increased the 
evaluation of the veteran's low back disability to 10 
percent, effective September 8, 2003.

13.  As of February 16, 2003, the medical evidence shows that 
the veteran's low back disability warranted a 10 percent 
evaluation.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Since September 8, 2003, the criteria for a 20 percent 
evaluation for low back disability were met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 
5292, 5295 (2003, 2007).

3.  Since September 26, 2003, the criteria for a separate 
evaluation of 10 percent for right-sided mild incomplete 
paralysis of the sciatic nerve have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.123, 4.124, 4.124a; Diagnostic Code 8520 (2007).

4.  Since September 26, 2003, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2007).

5.  An effective date of February 16, 2003, for the award of 
a 10 percent evaluation for low back disability, is 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this decision, the Board grants service connection for 
PTSD, which represents a complete grant of the benefit sought 
on appeal.  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this claim.

As to his low back disability claim, as provided for by the 
Veterans' Claims Assistance Act of 2000 ("VCAA"), the 
United States Department of Veterans' Affairs ("VA") has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction ("AOJ").  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In a July 2007 letter, the RO advised the veteran of these 
criteria specifically discussing Dingess. 

However, prior to that, in a November 2003 letter, the RO 
notified him of all four notice elements and was sent prior 
to the initial AOJ decision in the matters.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  This notice was provided to the veteran in 
the April 2002, September 2004, February and September 2007 
correspondence.  

VA also has a duty to assist the veteran in the development 
of the claim.  In this case, the veteran was afforded two VA 
spine examinations.  Further, VA has associated pertinent 
records with the claims folder and has afforded the veteran a 
hearing, a transcript of which is of record.

As to VA's duty to assist, the veteran asserts that an 
earlier effective date is warranted because he claim has been 
open since 1994.  He does not, however, report that there is 
any outstanding evidence that should be associated with the 
claims folder.  Thus, although pursuant to 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2007) VA is 
required to make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim for benefits so 
long as he "adequately identifies those records and 
authorizes the Secretary to obtain them," because the 
veteran has the ultimate responsibility to locate and secure 
the records, and since he has not identified any, VA is under 
no duty to obtain any further records.  See Hyatt v. 
Nicholson, 21 Vet. App. 390, 394-95 (2007); Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005).  The Board thus finds 
that no further action need be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the veteran will not be prejudiced by the 
Board's adjudication of his claim.

As to the veteran's earlier effective date claim, the Board 
notes that the United States Court of Appeals of the Federal 
Circuit has held that once the underlying claim is granted, 
i.e., the evaluation of his low back disability was increased 
to 10 percent, further notice as to downstream questions, 
such as the effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (VA's notice 
obligations do not apply to claims that could not be 
substantiated through notice and assistance).  Further, in a 
July 2007 letter, the RO specifically advised him of the laws 
governing the assignment of effective dates.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

1.  PTSD

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303 (2007).

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007); See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 38 C.F.R. § 3.304(f) (2007).  The United States Court of 
Appeals for Veterans Claims ("Court") has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone." Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1) 
(2007).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Such is the case here.  The veteran did not engage in combat 
with the enemy.  Because he did not engage in combat with the 
enemy, the veteran needs independent corroboration of his 
statements as to the occurrence of his claimed stressors.  He 
claims being hit by a hit-and-run taxi driver and racism, 
including waking up to a hangman's noose on his bed and 
having "KKK" and a cross etched into his head gear. The 
veteran provided photographs of the head gear.  The record 
contains two lay statements submitted by individuals who saw 
the headgear and can verify the racial incidents.  

The veteran testified as to his inability to sleep, physical 
and emotional abuse in relationships with others and anger 
issues.  In addition to other VA medical treatment notes of 
record, the veteran was afforded a VA mental status 
examination in September 2003 wherein he was diagnosed as 
having major depression, recurrent, severe, anxiety, NOS; 
mood disorder; and alcohol dependence with a GAF score of 31.  
The VA medical examiner ruled out PTSD.  There was not 
consistent treatment for PTSD by the medical examiner.  

However, the record also contains medical diagnoses of PTSD 
from a VA psychologist linking the veteran's condition 
directly to his military experiences.  Letters dated January 
2005 and February 2006 from a VA psychologist stated that the 
veteran had PTSD arising from service-related events.  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
charged with the duty to assess the credibility and weight to 
be given to the evidence.  Klekar v. West, 12 Vet. App. 503, 
507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998).

The Board finds that the VA psychologist's opinion is more 
probative than the VA mental status examination.  It was 
based on a longer period of treatment and therapy sessions 
for the veteran and more recent in time than the 2003 mental 
status exam.  The Board also finds the veteran's statements 
corroborating the claim are both probative and credible.  
Because there is a diagnosis of PTSD related to the claimed 
in-service stressor, and credible supporting evidence of the 
occurrence of that stressor, applying the benefit-of-the-
doubt doctrine, the Board concludes that the evidence favors 
the grant of service connection for PTSD.

2.  Increased Rating Claims

During his August 2007 Board hearing, the veteran testified 
that his back pain was worse than when he filed a claim for 
service connection.  He testified to more pain, burning and 
numbness in both of his legs.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The veteran prevails in either 
event.  However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2007).  Where there is reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant. 38 C.F.R. §§ 4.3, 4.7 (2007).  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  That weakness 
is as important as limitation of motion, and a part which 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40 (2007).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202. 206 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  
However, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

During the course of this appeal, the criteria for evaluating 
spine disorders were revised, effective September 26, 2003.  
See 68 Fed. Reg. 51,454-51,458 (2003).  VA's General Counsel 
has held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulations for the periods 
prior and subsequent to the regulatory changes, but an 
effective date based on the revised criteria may be no 
earlier than the dates of the changes.  VA thus must consider 
the claim pursuant to the former and revised regulations 
during this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  

In September 2003, when the veteran submitted his lumbar 
spine increased rating claim, a 20 percent evaluation was 
warranted for moderate limitation of motion of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under 
Diagnostic Code 5295, a 20 percent evaluation was warranted 
for a lumbosacral strain when there was muscle spasm on 
extreme forward bending, unilateral loss of lateral sine 
motion in a standing position.  

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine under Diagnostic Code 5292.  A 
40 percent evaluation was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion under 
Diagnostic Code 5295.  

Effective September 26, 2003, VA revised the criteria for 
rating spinal disorders. These revisions consist of a new 
rating formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  The new diagnostic 
code numbers are Diagnostic Codes 5235-5243 and include 
Diagnostic Code 5237 for lumbosacral or cervical strain, 
Diagnostic Code 5239 for spondylolisthesis or segmental 
instability, Diagnostic Code 5242 for degenerative arthritis, 
and Diagnostic Code 5243 for intervertebral disc syndrome. 
Effective September 26, 2003, the diagnostic code number for 
intervertebral disc syndrome is Diagnostic Code 5243, and it 
is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated on the basis of incapacitating episodes over the 
previous 12 months or by combining separate ratings of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Id.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent rating.  Id.  This is 
the highest rating available under this code.  Incapacitating 
episodes are those of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  "Chronic" orthopedic and neurologic 
manifestations means orthopedic and neurologic symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so.  Id.

The General Rating Formula shows that it states that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residual of injury or disease, a 10 percent evaluation is 
warranted for: forward flexion of the thoracolumbar spine 
that is greater than 60 degrees but not greater than 85 
degrees; combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or a 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent evaluation is warranted for: 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.   A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.

Notes appended to the new General Rating Formula for Disease 
and Injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA. Id., Note 
(3). Further, the term "combined range of motion" refers to 
the sum of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
Each range of motion measurement is to be rounded to the 
nearest five degrees.  Id., Notes (2) and (4). Associated 
objective neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately. Id., Note (1).

In a June 1989 rating decision, the veteran was granted 
service connection for a low back strain and granted a 
noncompensable rating effective July 1988.   In November 
1994, he filed a claim for an increased evaluation which was 
denied by the RO.  The veteran appealed the RO's decision 
which ultimately was denied by the Board in February 2003.  
The veteran did not appeal the Board's decision.  Instead, in 
September 2003, he filed a new claim for an increased 
evaluation based on continuing treatment for his disability 
at the North Little Rock VAMC.  

Private treatment reports and x-rays dated in February and 
March 2003 from Forest Park Medical Clinic show that the 
veteran has multilevel degenerative joint disease.  The 
veteran was seen at the Clinic following a motor vehicle 
accident.  Physical examination revealed straight leg raising 
was positive at about 30 degrees and positive for the right 
at about 60 degrees and both leg raises yielded pain.  Lumbar 
range of motion was restricted and painful with forward 
flexion and extension.

A December 2003 VA examination showed forward flexion to 
about 70 degrees, extension to about 20 degrees, forward 
flexion to about 20 degrees, right and left rotation to about 
20 degrees.  The examiner reported the veteran exhibited pain 
throughout the entire motion-extension being worse.  
Tenderness to palpation was indicated over the midline as 
well as in the lateral parspinous area. The December 2003 VA 
examiner concluded the veteran did not have arthritis.

A January 2007 private examination report from Jacksonville 
Neurology, C.S., M.D. shows he had a decreased range of 
motion of his low back with flexion, extension and rotation 
to the right and left.  The report states that the veteran 
has muscle spasms with performing these maneuvers at rest.  
Tenderness was noted bilaterally over the veteran's lumbar 
facet joints, as well as over his SI joints.  Dr. C.S. 
diagnosed the veteran with low back pain with radicular pain 
into the right and left lower extremities with paresthesias 
and muscle spasms.  He also noted lumbar spondylosis without 
myelopathy.  Moreover, the physician specifically referred to 
an August 2006 lumbosacral spine VA MRI that he stated 
revealed congenital spinal canal narrowing secondary to 
congenital shortening of the pedicles more pronounced in the 
lower lumbar spine due to circumferential spidural 
lipomatosis, mild degenerative disc disease with multiple 
disc bulges, worst at L4-5 with mild canal narrowing at L4-
S1.  The physician also stated that EMG findings also reveal 
a right L2-5 radiculopathy.

An August 2007 VA examiner diagnosed the veteran with 
degenerative lumbar spine disease with radiculopathy.  
Evaluation of the lumbar spine revealed forward flexion of 80 
degrees, backward extension 20 degrees, lateral flexion 30 
degrees, left 20 degrees, right with pain-especially with 
flexion to the right.  Rotation was noted as 35 degrees 
bilaterally with pain on rotation to the right at the extreme 
range of motion.  After three repetitions, the examiner 
reported no further loss of range of motion or increase in 
pain and no muscle spasm or tenderness.  The examiner stated 
the veteran has slight flattening of the lumbar lordosis but 
no noticeable scoliosis.  Deep tendon reflexes cannot be 
obtained at the knees or ankles bilaterally, straight leg 
raising is negative bilaterally, and there was no atrophy.  
There was no detectable weakness in the upper or lower 
extremities.  Sensory function in the lower extremities 
consisted of decreased pinprick perception of the right leg 
in the sciatic distribution below the knee.

The August 2007 VA examiner remarked that the veteran's low 
back syndrome resulted in limitations with regard to lifting, 
prolonged standing, walking, bending, and pushing, or with 
any type of exertion.  The examiner went on to state that 
additional limitation of function due to repetitive use or 
flare-ups could not be determined without resort to 
speculation.  Significantly, however, at the examination, the 
examiner found no additional range of motion loss due to 
repetitive use or flare-ups.

1. Pre-September 26, 2003 Regulations Analysis

As previously noted, in private treatment records dated 
February and March 2003, the veteran was diagnosed with a low 
back sprain, decreased range of motion with increasing levels 
of pain on motion and x-ray evidence of marked degenerative 
changes.  The veteran described to physicians his subjective 
complaints of chronic pain on use (6 out of 10 on the pain 
scale).  The veteran was out of work for 2-3 weeks and 
attended regular physical therapy.   No muscle spasms were 
noted and no tenderness on palpation was noted.  No 
neurological symptoms were noted. 

Similarly, the December 2003 VA examination revealed that he 
had tenderness to palpation over the midline and lateral 
paraspinous area.  There was no medical evidence showing the 
veteran's entire spine lists to the side or that he had 
positive Goldthwaite's sign.  Although he does have some 
limitation of motion with forward bending, there is no 
evidence of abnormal mobility on forced motion.  Significant 
pain on motion; however, was noted.  There was no evidence of 
muscle spasm in the February/March 2003 medical evidence or 
the December 2003 VA examination.

Reviewing the prior criteria under Diagnostic Codes 5292 
prior to September 23, 2003, the Board finds that a 20 
percent rating, and no more, was warranted for moderate 
limitation of motion of the low back.  This evaluation takes 
into account the veteran's complaints of pain, which were 
objectively demonstrated.  

2.  Post September 26, 2003 Analysis

In February 2003, the veteran stated that he has missed work 
frequently in the past year for up to a week at a time due to 
either neck, low back pain or gout for a total of 
approximately three months.  Although his range of motion 
measurements did not quite meet the 20 percent disability 
rating, when considering significant pain on motion and 
muscle spasms described by the examiner, the Board find the 
veteran qualifies for a 20 percent evaluation.  See DeLuca v. 
Brown.

In determining that a schedular rating higher than 40 percent 
for the veteran's low back disorder is not warranted, the 
Board has been mindful of the benefit-of-the-doubt doctrine.  
For the reasons stated, the preponderance of the evidence is 
against the claim, and thus the doctrine does not apply.  See 
Alemany, 9 Vet. App. at 519.

These findings again reflect mild to moderate limitation of 
motion, and even considering any associated functional 
impairment, see DeLuca, 8 Vet. App. 202, the preponderance of 
the evidence is against a finding that the condition warrants 
an evaluation in excess of 40 percent under former Diagnostic 
Codes 5292 and 5295.

Evaluating the veteran under the regulations in effect 
September 26, 2003, A December 2003 VA exam shows the veteran 
had forward flexion of 70 degrees, extension to 20 degrees, 
and rotation to 20 degrees bilaterally.  The Board concludes 
the medical evidence approximates the criteria for a 10 
percent rating under Diagnostic Code 5292.  That is, the 
overall combined limitation of motion of the thoracolumbar 
spine, as shown by the most December 2003 VA examination, is 
greater than 120 degrees but not greater than 235 degrees; 
which is reasonably classified as slight.  Finally, there is 
no evidence that the condition requires bed rest prescribed 
by a physician, and indeed, the veteran does not contend 
otherwise.

Separate ratings under Diagnostic Code 8520 for neurological 
impairment
under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  

The December 2003 VA examiner reported that neurologically, 
veteran has 5/5 strength throughout his right and left lower 
extremities except in his gastroc-soleus, which was reported 
as 5-/5.  Normal sensation was noted from L1 to S1 in his 
right lower extremity and normal light touch in the left 
lower extremity except in the left lateral ankle in the 
S1distribution.  Objective findings of some S1 nerve root 
impingement were noted causing significant pain.

The veteran was granted service connection for L2-5 
radiculopathy, right as secondary to the service-connected 
disability of degenerative lumbar spine disease (previously 
lower back strain with minimal scoliosis and rotation of 
lumbar spine) in the September 2007 Rating Decision and 
granted a 10 percent evaluation effective from January 4, 
2007, the date of diagnosis pursuant to private treatment 
reports from Jacksonville Neurology.  The Board finds 
additional evidence of record also warrants a separate rating 
for radiculopathy diagnosed on the veteran's left side as 
well.

Diagnostic tests have diagnosed the veteran as having 
radiculopathy and diminished sensation in both left and right 
lower extremities.  As such, resolving any doubt in the 
veteran's favor, the Board finds that the both the veteran's 
left and right lower extremity radiculopathy is a 
manifestation of his service-connected low back disability, 
comparable to mild incomplete paralysis of the sciatic nerve 
of his left lower extremity since at least September 26, 
2003.

3.  Extra-Schedular Consideration

Regarding extra-schedular consideration, the Board finds that 
in this case, the schedular criteria are adequate to evaluate 
the veteran's disabilities and that assignment of evaluation 
on an extra-schedular basis is not warranted.  The Board 
acknowledges the veteran's report that, during periods of 
flare-up, he is greatly disabled, especially due to his low 
back disability.  The Board notes, however, that substantial 
interference with employment is contemplated in the 10, 20 
and 40 percent evaluations.  In addition, there is no showing 
that any of these conditions has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular schedular 
standards.  Although the veteran has missed two to three 
weeks of work at a time, the veteran testified that he misses 
work for a combination of his back, neck and gout issues.  
Furthermore, he has not required physician ordered bedrest or 
periods of hospitalization.  In the absence of these factors, 
the criteria for submission for assignment of assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

4.  Earlier effective date for 10 percent rating for low back 
disability

The veteran essentially asserts that he is entitled to a 10 
percent rating retroactive to 1994.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

The record shows that the veteran did not appeal the Board's 
February 12, 2003, decision that denied entitlement to a 
compensable evaluation and filed another claim seeking an 
increased rating for his low back disability on September 8, 
2003.  A private medical record, dated February 16, 2003, 
shows that the veteran's low back disability was productive 
of limitation of motion of the low back.  Since the February 
16, 2003, medical record reflects that it is factually 
ascertainable that the veteran's low back disability 
underwent an increase in disability within one-year prior to 
the claim, an earlier effective date of February 16, 2003, is 
warranted for the 10 percent rating.  As that is the earliest 
evidence dated subsequent to the Board's February 12, 2003, 
decision showing an increase in disability occurred within 
the year prior to September 8, 2003, an effective date prior 
to February 16, 2003, is not warranted.


ORDER

Service connection for PTSD is granted.

Subject to the law and regulations governing payment of 
monetary benefits, since September 8, 2003, a 20 percent 
rating for low back disability is granted.

Subject to the law and regulations governing payment of 
monetary benefits, from September 26, 2003, a separate 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve of the right lower extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, from September 26, 2003, a separate 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve of the left lower extremity, is granted.

Subject to the controlling laws and regulations governing the 
disbursement of monetary benefits, an effective date of 
February 16, 2003, for the award of a 10 percent evaluation 
for degenerative joint disease and degenerative disc disease 
of the low back, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


